EXHIBIT 10.6
 
Due:  December 5, 2015
Principal Amount: USD $3,500,000

 
VANSEN PHARMA INC.
(Incorporated under the laws of Nevada)
 
12% SECURED DEBENTURE
 
Vansen Pharma Inc. (hereinafter referred to as the “Corporation”) for value
received and subject to the terms and conditions attached hereto as “Terms and
Conditions of $3,500,000 Twelve (12%) Percent Secured Debenture of Vansen Pharma
Inc.” (the“Terms and Conditions”) hereby promises to pay to Hallmark Investments
Inc. (the “Holder”), the registered holder hereof, on presentation and surrender
of this Debenture to the Corporation, the sum of Three Million Five Hundred
Thousand Dollars ($3,500,000) in lawful money of United States, on December 5,
2015, or on such earlier date as the Principal Amount hereof may become payable
in accordance with the provisions of this Debenture and receive interest on the
Principal Amount at a rate of twelve (12%) percent per annum payable quarterly
in arrears and calculated from the Issuance Date up to and including the
Maturity Date or the Redemption Date, whichever is earlier, as such terms are
defined in the Terms and Conditions. Interest payments on the Principal Amount
shall be payable in cash payments as set forth in the Terms and Conditions. For
the purposes of certainty, no interest shall accrue until the Issuance Date. The
first interest payment shall include accrued interest from the Issuance Date up
to and including December 5, 2014. In the event this Debenture or a portion
thereof is not redeemed, interest on the Principal Amount shall accrue and be
payable until the Maturity Date at the rate aforesaid after as well as before
maturity and after as well as before default, with interest on the amount and
default at the same rate.
 
The aggregate principal amount of this Debenture is $3,500,000 in lawful money
of United States. All capitalized terms not otherwise defined herein shall bear
the meanings ascribed in the Terms and Conditions.
 
This Debenture is a direct obligation to the Corporation. The Principal Amount
hereof may become or be declared due before the stated maturity date on the
conditions, in the manner, with the effect and at the times set forth in the
Terms and Conditions.
 
This Debenture is transferable only pursuant to the conditions prescribed in the
Terms and Conditions including regulatory requirements, on the register to be
kept at the principal office of the Corporation in the City of Vancouver,
British Columbiaor at such other place or places, if any, or by such other
registrar or registrars, if any, as the Corporation may designate.
 
The Corporation may redeem all or any portion of this Debenture at any time in
accordance with the provisions of the Terms and Conditions, provided that the
rest of the Debentures shall be redeemed on a pro rata basis in relation to the
aggregate Principal Amount of all Debentures then outstanding at the time of
redemption. If another one or more of the Debentures or a portion thereof is
redeemed by the Corporation, this Debenture shall be redeemed on a pro rata
basis in relation to the aggregate Principal Amount of all Debentures then
outstanding at the time of redemption.
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Corporation has caused this Debenture to be signed by its
proper officer in that behalf effective as of December 5, 2013.
 

  VANSEN PHARMA INC.           Per:
[img_ex10601.jpg]
    Name:
Patrick Frankham
    Title: Director  

 
 
2

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Article 1 INTERPRETATION
    5   1.1  
Definitions
    5   1.2  
Meaning of “outstanding”
    9   1.3  
Interpretation
    10   1.4  
Headings, Etc.
    10   1.5  
Day not a Business Day
    10   1.6  
Applicable Law
    10   1.7  
Monetary References
    10   1.8  
Invalidity, Etc.
    10   1.9  
Enurement
    11  
Article 2 THE DEBENTURE
    11   2.1  
Terms of Debenture
    11   2.2  
Commencement of Interest
    12   2.3  
Registration and Transfer of Debenture
    12   2.4  
Person Entitled to Payment
    13   2.5  
Mutilation, Loss, Theft or Destruction
    14   2.6  
Option of Holder as to Place of Payment
    14   2.7  
Debenture Holder not a Shareholder
    14   2.8  
Debenture Issued as Security
    14  
Article 3 INTENTIONALLY DELETED
    14  
Article 4 INTENTIONALLY DELETED
    14  
Article 5 INTENTIONALLY DELETED
    14  
Article 6 REDEMPTION AND REPAYMENT BY THE CORPORATION
    15   6.1  
Right of Redemption
    15   6.2  
Notice of Redemption by Corporation
    15   6.3  
Debenture Due on Redemption Date
    15   6.4  
Surrender of Debenture
    16  
Article 7 COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
    16   7.1  
Representations and Warranties
    16   7.2  
Covenants
    17   7.3  
Insurance
    18   7.4  
Negative Covenants
    18   7.5  
Defend Charged Property
    19   7.6  
Supplemental Instruments
    20  
Article 8 DEFAULT
    20   8.1  
Acceleration of Maturity
    20   8.2  
Enforcement by the Holder
    20   8.3  
Application of Monies by Holder
    23   8.4  
Remedies Cumulative
    23   8.5  
Judgment Against the Corporation
    24   8.6  
Immunity of Shareholders and Others
    24  
Article 9 SATISFACTION AND DISCHARGE
    24   9.1  
Cancellation and Destruction
    24  

 
 
3

--------------------------------------------------------------------------------

 
 
Article 10 SUCCESSOR CORPORATIONS
    24   10.1  
Certain Requirements
    24   10.2  
Vesting of Powers in Successor
    25   Article 11 NOTICES     25   11.1  
Notice to Corporation
    25   11.2  
Notice to Debenture Holder
    25  
Article 12 FORMAL DATE
    26   12.1  
Formal Date
    26  
Article 13 SECURITY FOR PAST, PRESENT AND FUTURE INDEBTEDNESS
    26   13.1  
Security
    26   13.2  
Charged Property
    26   13.3  
Exceptions
    28   13.4  
Intentionally Deleted
    28   13.5  
Obligation to Pay
    28   13.6  
Defeasance
    29   13.7  
Partial Release
    29   13.8  
Proviso for Possession Until Default
    29  

 
 
4

--------------------------------------------------------------------------------

 
 
TERMS AND CONDITIONS OF TWELVE (12%)
PERCENT SECURED DEBENTURE
OF VANSEN PHARMA INC.
 
ARTICLE 1
INTERPRETATION
 
1.1 
Definitions

 
In this Debenture, unless there is something in the subject matter or context
inconsistent therewith, the expressions following shall have the following
meanings, namely:
 
(a)
“this Debenture”, “hereto”, “herein”, “hereby”, “hereunder”, “hereof” and
similar expressions refers to this Debenture and not to any particular Article,
Section, subsection, clause, subdivision or other portion hereof and include any
and every instrument supplemental or ancillary hereto;

 
(b)
“Auditors” means the auditors of the Corporation as appointed by the
shareholders of the Corporation from time to time;

 
(c)
“Applicable Law” means, in relation to any person, transaction or event, all
applicable provisions (or mandatory applicable provisions, if so specified) of
laws, statutes, rules, regulations, official directives and orders of all
governmental bodies (whether administrative, legislative, executive or
otherwise) and judgments, orders and decrees of all courts, arbitrators,
commissions or bodies exercising similar functions having jurisdiction over the
person, transaction or event in question;

 
(d)
“Business Day” means a day which is not Saturday or Sunday or a legal holiday in
the City of Vancouver, British Columbia, Canada, or a day on which banking
institutions are not carrying on business in the Province of British Columbia;

 
(e)
“Charged Property” means all undertaking, property, assets and collateral as
described in Article 13;

 
(f)
“Common Shares” means the common shares in the capital of the Corporation, as
such shares exist at the close of business on the date of execution and delivery
of this Debenture; provided that in the event of a change or a subdivision,
re-division, reduction, combination or consolidation thereof, or successive such
changes, subdivisions, re-divisions, reductions, combinations or consolidations
then, subject to adjustments, if any, having been made in accordance with the
provisions of Section 5.3, “Common Shares” shall thereafter mean the shares
resulting from such change, subdivision, re-division, reduction, combination or
consolidation;

 
(g)
“Corporation” means Vansen Pharma Inc. and includes any successor corporation to
or of the Corporation which shall have complied with the provisions of Article
10;

 
 
5

--------------------------------------------------------------------------------

 
 
(h)
“Corporation’s Auditors” or “Auditors of the Corporation” means an independent
firm of chartered accountants duly appointed as auditors accountants of the
Corporation;

 
(i)
“Counsel” means a barrister or solicitor or firm of barristers or solicitors
retained or employed by the Corporation;

 
(j)
“Debenture” means this twelve (12%) percent secured debenture of the Corporation
in the aggregate principal amount of $3,500,000 and all of which have identical
terms and rank pari passu with one another;

 
(k)
“Debenture holder” or “Holder” means Hallmark Investments Inc.and its successors
or permitted assigns;

 
(l)
“director” means a director of the Corporation for the time being and
“directors” or “board of directors” means the board of directors of the
Corporation or, if duly constituted and whenever duly empowered, the executive
committee of the board of directors of the Corporation for the time being, and
reference to action by the directors means action by the directors of the
Corporation as a board or action by the said executive committee as such
committee;

 
(m)
“dividends paid in the ordinary course” means any dividends, whether in cash, in
securities of the Corporation, in specie, in kind or otherwise in property or
other assets, declared payable or paid on the Common Shares in any fiscal year
of the Corporation, to the extent that the aggregate of such cash dividends or
the fair market value thereof, as bona fide determined by the directors of the
Corporation, of such dividends in securities, in specie, in kind or otherwise in
property or other assets declared and payable or paid from the beginning of the
fiscal year of the Corporation in which such dividend is declared to the date of
declaration of such dividend, including in such calculation the dividend in
question, does not exceed 100% of the net after tax earnings of the Corporation
for the immediately preceding fiscal year;

 
(n)
“Event of Default” means any event specified in Section 8.1, continued for the
period of time, if any, therein designated;

 
(o)
“Issuance Date” means December 5, 2013;

 
(p)
“Material Adverse Effect”, when used herein to qualify a representation,
warranty, covenant or obligation shall mean that the breach of such
representation, warranty, covenant or obligation will not have a material
adverse effect on the business, operations, assets and prospects, taken as a
whole;

 
(q)
“Maturity Date” means if not previously redeemed, the maturity date of this
Debenture, which shall be December 5, 2015;

 
(r)
“obligations” shall mean any and all present and future indebtedness and all
performance obligations which may at any time be due and owing by the
Corporation to the Holder, whether such indebtedness or performance obligation
is absolute or contingent, matured or unmatured, direct or indirect, and whether
the Corporation is liable for such indebtedness as principal, surety, endorser,
guarantor or otherwise in connection with or arising in respect of all interest,
expenses and costs of enforcement as provided in this Debenture;

 
 
6

--------------------------------------------------------------------------------

 
 
(s)
“Officers’ Certificate” means a certificate signed by the President,
Vice-President or any other officer of the Corporation;

 
(t)
“Permitted Encumbrances” means, as of any date, any of the following:

 
(i)  
liens for taxes, assessments or governmental charges:

 
A.  
incurred in the ordinary course of business of the Corporation not at such date
due or delinquent; or

 
B.  
the validity of which the Corporation shall be contesting in good faith and in
respect of which:

 
(1)  
an amount in cash sufficient to pay such taxes, assessments or charges shall
have been deposited with a court, a taxing or assessing authority; or

 
(2)  
a surety bond for such amount shall have been deposited by the Corporation;

 
(ii)  
the lien of any judgment rendered, or of any claim filed, against the
Corporation which the Corporation shall be contesting in good faith and in
respect of whicha stay of the enforcement of the lien is in effect;

 
(iii)  
undetermined or inchoate liens incidental to construction or current operations
which have not at such date been filed pursuant to law against the Charged
Property or against the Corporation or which relate to obligations not at such
date due or delinquent;

 
(iv)  
easements, rights of way, servitudes or other similar rights in property
(including, without limitation, rights of way and servitudes for railways,
sewers, drains, pipelines, gas and water mains, electric light, power,
telephone, telegraph or cable television conduits, poles, wires and cables)
granted to or reserved or taken by other persons which in the aggregate do not
materially detract from the value of such property or materially impair its use
in the operation of the business of the Corporation;

 
(v)  
security given by the Corporation to a public utility, any municipality,
governmental or other public authority when required by such utility,
municipality or authority in the ordinary course of the business of the
Corporation;

 
 
7

--------------------------------------------------------------------------------

 
 
(vi)  
the right reserved to or vested in any municipality, governmental or other
public authority by the terms of any lease, licence, franchise, grant or permit
acquired by the Corporation, or by any statutory provision, to terminate any
such lease, licence, franchise, grant or permit, or to require annual or other
periodic payments as a condition of the continuance thereof;

 
(vii)  
any other lien, the validity of which is being contested in good faith and where
the Corporation has deposited:

 
A.  
with the court, an amount in cash sufficient to pay the same in full;

 
B.  
a surety bond for such amount;

 
(viii)  
the reservation in any original grant from the government of any land or
interests therein and statutory exceptions to title;

 
(ix)  
any caveat relating to a lease or sublease referred to above filed by or on
behalf of the lessee or sublessee thereunder or its successors or assigns;

 
(x)  
any Security Interest from time to time disclosed by the Corporation to the
Holder and which is consented to in writing by the Holder hereunder in the
capacity of the Holder hereunder and not in any other capacity;

 
(xi)  
any lien, charge or encumbrance the satisfaction of which has been provided for
by deposit with the Holder of cash or surety, bond or other securities
satisfactory to the Holder in an amount sufficient to pay the liability in
respect of such lien in full;

 
(xii)  
any Security Interest in favour of the Holder;

 
(xiii)  
any lien, charge or Security Interest arising in respect to leases categorized
as operating leases in accordance with generally accepted accounting principles;
and

 
(xiv)  
any extension, renewal or replacement (or successive extensions, renewals or
replacements) as a whole or in part of any lien or Security Interest referred to
in the proceeding paragraphs (i) to (xiii) inclusive of this definition, so long
as any extension, renewal or replacement of such lien or Security Interest is
limited to all or any part of the same property that secured the lien or
Security Interest extended, renewed or replaced (plus improvements on such
property).

 
(u)
“person” includes an individual, corporation, Corporation, partnership,
association or trust;

 
(v)
“Prepayment Penalty Amount” means, upon the occurrence of a Redemption Date
prior to the Maturity Date, the dollar amount equivalent to the interest that
would have accrued from such Redemption Date up to and including the Maturity
Date;

 
 
8

--------------------------------------------------------------------------------

 
 
(w)
“Principal Amount” means the principal sum of up to USD $3,500,000 or any amount
thereof that remains outstanding and unpaid from time to time to the Holder
before redemption and before and after maturity;

 
(x)
“Redemption Date” has the meaning ascribed thereto in Section 6.2;

 
(y)
“Security Interest” means any assignment, mortgage, charge, pledge, lien,
encumbrance or security interest whatsoever, howsoever, created or arising,
whether absolute or contingent, fixed or floating, perfected or not, but does
not include set-off or any right of set-off;

 
(z)
“Subsidiary” or “Subsidiary Corporation” means any corporation of which more
than 50% of the outstanding Voting Shares are owned, directly or indirectly, by
or for the Corporation, provided that the ownership of such shares confers the
right to elect at least a majority of the board of directors of such corporation
and includes any corporation in like relation to a Subsidiary;

 
(aa)
“Voting Shares” means shares of capital stock of any class of any corporation
carrying voting rights under all circumstances, provided that for the purposes
of such definition, shares which only carry the right to vote conditionally on
the happening of an event shall not be considered Voting Shares, whether or not
such event shall have occurred, nor shall any shares be deemed to cease to be
Voting Shares solely by reason of a right to vote accruing to shares of another
class or classes by reason of the happening of such event;

 
(bb)
“Weighted Average Price” has the meaning outlined in paragraph 5.3(d) hereof and

 
(cc)
“Written Direction of the Corporation” means an instrument in writing signed by
the President of the Corporation or by any two officers of the Corporation.

 
1.2 
Meaning of “outstanding”

 
This Debenture shall be deemed to be outstanding until it shall be cancelled or
delivered to the Corporation for cancellation or monies for the payment thereof
shall have been set aside provided that:
 
(i)  
if purchased then it shall be deemed to be outstanding only to the extent of the
unpurchased part of the Principal Amount thereof; and

 
(ii)  
if a new Debenture has been issued in substitution for this Debenture which has
been lost, stolen or destroyed, only one of such Debentures shall be counted for
the purpose of determining the aggregate Principal Amount of this Debenture
outstanding.

 
 
9

--------------------------------------------------------------------------------

 
 
1.3 
Interpretation

 
In this Debenture:
 
(a)
words importing the singular number or masculine gender shall include the plural
number or the feminine or neuter genders, and vice versa;

 
(b)
all references to Articles and Schedules refer, unless otherwise specified, to
articles of and schedules of this Debenture;

 
(c)
all references to Sections refer, unless otherwise specified, to sections,
subsections or clauses of this Debenture and reference to subsections or clauses
refer to paragraphs in the same section as the reference or clauses in the same
subsection as the reference; and

 
(d)
words and terms denoting inclusiveness (such as “include” or “includes” or
“including”), whether or not so stated, are not limited by and do not imply
limitation of their context or the words or phrases which precede or succeed
them.

 
1.4 
Headings, Etc.

 
The division of this Debenture into Articles and Sections and the insertion of a
Table of Contents and headings are for convenience of reference only and shall
not affect the construction or interpretation of this Debenture.
 
1.5 
Day not a Business Day

 
In the event that any day on or before which any action required to be taken
hereunder is not a business day, then such action shall be required to be taken
on or before the requisite time on the next succeeding day that is a business
day.
 
1.6 
Applicable Law

 
This Debenture shall be construed in accordance with the laws of the Province of
British Columbiaand shall be treated in all respects as validcontracts.
 
1.7 
Monetary References

 
Whenever any amounts of money are referred to herein, such amounts shall be
deemed to be in lawful money of the United States of America unless otherwise
expressed.
 
1.8 
Invalidity, Etc.

 
Any provision hereof which is prohibited or unenforceable shall be ineffective
only to the extent of such prohibition or unenforceability, without invalidating
the remaining provisions hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
1.9 
Enurement

 
This Debenture shall enure to the benefit of and be binding upon the respect of
successors, heirs, executors, administrators and permitted assigns of the
Corporation and the Holder.
 
ARTICLE 2
THE DEBENTURE
 
2.1 
Terms of Debenture

 
The aggregate Principal Amount of this Debenture shall consist of and be limited
to USD $3,500,000 in lawful money of United States.
 
This Debenture shall be designated as a “$3,500,000 Twelve (12%) Percent Secured
Debenture”, shall be dated as of the date hereof and shall mature on the
Maturity Date. This Debenture shall entitle the holder thereof to:
 
(i)  
receive interest on the Principal Amount thereofat a rate of twelve (12%)
percent per annum payable quarterly in arrears from the date of advance of the
Principal Amount to the Corporation up to and including the Redemption Date or
the Maturity Date, whichever is earlier. The first interest payment shall
include accrued interest from the date of advance of the Principal Amount to the
Corporation up to and including December 5, 2014. In the event this Debenture or
a portion thereof is not redeemed, interest on the Principal Amount shall accrue
and be payable until the Maturity Date at the rate aforesaid after as well as
before maturity and after as well as before default, with interest on the
amounts in default at the same rate. Prior to the Maturity Date and in addition
to the foregoing, the Corporation shall make balloon payments against the
Principal Amount in the following amounts on the dates set out below:

 
Date
 
Amount
12 months from the Issuance Date
 
USD $1,000,000
18 months from the Issuance Date
 
USD $1,000,000
24 months from the Issuance Date
 
USD $1,500,000



 
(ii)  
if not previously redeemed, repayment of any and all of the Principal Amount and
accrued but unpaid interest therein on the Maturity Date.

 
The principal of this Debenture and interest thereon shall be payable in lawful
money of United States at the principal office of the Holder in Vancouver,
Canada.
 
 
11

--------------------------------------------------------------------------------

 
 
2.2 
Commencement of Interest

 
This Debenture shall bear interest on the Principal Amount at the rate specified
in Section 2.1 hereof from the date of advance of the Principal Amount to the
Corporation to and including the earlier of the Redemption Date or the Maturity
Date, whichever is earlier (subject to additional interest payable by way of the
Prepayment Penalty Amount and any Prepayment Fees). Interest shall also be paid
at the rate aforesaid on the unpaid Principal Amount plus accrued but unpaid
interest after the Maturity Date.
 
Interest for any period shall be computed on the basis of a year of 365 days.
 
Effective upon the occurrence of any default or Event of Default hereunder and
for so long as any such default or Event of Default shall be continuing, the
applicable interest rate hereunder shall be increased by five percentage points
(5%) per annum (such increased rate, the “Default Rate”), and all outstanding
obligations hereunder, including unpaid interest, shall continue to accrue
interest from the date of such default or Event of Default at the Default Rate
applicable to such obligations hereunder.
 
2.3 
Registration and Transfer of Debenture

 
(a)  
The Corporation shall, at all times while this Debenture is outstanding, cause
to be kept by and at the principal office of the Corporation in the City of
Vancouver, British Columbiaa register in which shall be entered the name and
address of the Holder and particulars of this Debenture held by the Holder, and
the registers of transfers of Debentures referred to in this Section shall be
kept by and at the principal offices of the Corporation in the City of
Vancouver, British Columbia. No transfer of this Debenture shall be valid unless
made by the Holder or its executors or administrators or other legal
representatives or its attorney duly appointed by an instrument in writing in
form and execution satisfactory to the Corporation, and the exchange if
applicable, upon compliance with such reasonable requirements as the Corporation
may prescribe and any applicable regulatory requirements, and unless such
transfer shall have been duly entered on one of the appropriate registers.

 
(b)  
The register referred to in this Section shall at all reasonable times be open
for inspection by the Holder.

 
(c)  
This Debenture shall not be assigned unless all the obligations of the assignor
are also assigned to the assignee of this Debenture.

 
(d)  
This Debenture may be transferred at any of the places at which a register is
kept pursuant to the provisions of this Section, in accordance with such
reasonable requirements as the Corporation may prescribe. The Corporation shall
not be required to transfer or exchange this Debenture on any interest payment
date or during a period of ten business days immediately preceding any such
date.

 
(e)  
Except in the case of the register required to be kept at the City of Vancouver,
British Columbia, the Corporation shall have power at any time to close any
register upon which the registration of this Debenture appears and in that event
it shall transfer the records thereof to another existing register or to a new
register and thereafter this Debenture shall be deemed to be registered on such
existing or new register.

 
 
12

--------------------------------------------------------------------------------

 
 
2.4 
Person Entitled to Payment

 
(a)  
The person in whose name this Debenture shall be registered shall be deemed and
regarded as the owner thereof for all purposes of this Debenture and payment of
or on account of the principal of this Debenture shall be made only to or upon
the order in writing of such holder thereof and such payment shall be a good and
sufficient discharge to the Corporation and any paying agent for the amounts so
paid. As interest on this Debenture matures (except interest payable at maturity
which may be paid upon presentation and surrender of this Debenture for
payment), the Corporation, at least three days prior to each date on which
interest on this Debentures becomes due, shall forward or cause to be forwarded
by prepaid post, transfer of funds or such other means to the holder for the
time being, at its address appearing on the appropriate register hereinbefore
mentioned. The forwarding of such cheque or the making of such payment by other
means shall satisfy and discharge the liability for the interest on this
Debenture to the extent of the sum or sums represented thereby (plus the amount
of any tax deducted as aforesaid) unless such cheque if payment is so made by
cheque be not paid on presentation, provided that in the event of the
non-receipt of such cheque by the holder, or the loss or destruction thereof,
the Corporation, upon being furnished with reasonable evidence of such
non-receipt, loss or destruction and an indemnity reasonably satisfactory to it,
shall issue to such holder a replacement cheque or warrant for the amount of
such cheque.

 
(b)  
The Holder shall be entitled to the principal and interest evidenced by this
Debenture, free from all equities or rights of set-off or counterclaim between
the Corporation and the original or any intermediate holder thereof and all
persons may act accordingly and a transferee of this Debenture shall, after an
appropriate form of transfer is lodged with the Corporation be entitled to be
entered on any of the appropriate registers as the owner of this Debenture, free
from all equities or rights of set-off or counterclaim between the Corporation
and his transferor or any previous holder thereof, except for equities the
Corporation is required to take notice of by statute or by order of a court of
competent jurisdiction.

 
(c)  
Delivery to the Corporation by the Holder or delivery of the receipt of the
Holder for the principal and interest evidenced by this Debenture respectively
shall be a good and valid discharge to the Corporation, which shall not be bound
to enquire into the title of such Holder, save as ordered by some court of
competent jurisdiction or as required by statute.

 
 
13

--------------------------------------------------------------------------------

 
 
2.5 
Mutilation, Loss, Theft or Destruction

 
In case this Debenture shall become mutilated or be lost, stolen or destroyed,
the Corporation, in its discretion, may issue and deliver, a new Debenture upon
surrender and cancellation of the mutilated Debenture, or in the case of a lost,
stolen or destroyed Debenture, in lieu of and in substitution for the same. In
case of loss, theft or destruction the applicant for a substituted Debenture
shall furnish to the Corporation such evidence of the loss, theft or destruction
of this Debenture as shall be satisfactory to the Corporation in its discretion
and shall also furnish an indemnity satisfactory to the Corporation. The
applicant shall pay all reasonable expenses incidental to the issuance of any
substituted Debenture including the cost of such indemnity or indemnity bond.
 
2.6 
Option of Holder as to Place of Payment

 
Except as herein otherwise provided, all sums which may at any time become
payable, whether at maturity or on a declaration or on redemption or otherwise,
on account of this Debenture or any interest thereon shall be payable at the
option of the Holder at any of the places at which the principal of and interest
on this Debenture is payable.
 
2.7 
Debenture Holder not a Shareholder

 
Nothing in this Debenture shall, in itself confer or be construed as conferring
upon the Holder any right or interest whatsoever as a shareholder of the
Corporation, including, without limitation, the right to vote at, to receive
notice of, or to attend at meeting of shareholders or any offer proceedings of
the Corporation, or the right to receive dividends or other distributions.
 
2.8 
Debenture Issued as Security

 
This Debenture shall be held by the Holder as continuing security for the
obligations which from time to time are due and owing by the Corporation to the
Holder and any ultimate unpaid balance or unperformed part thereof.
 
ARTICLE 3
INTENTIONALLY DELETED
 
ARTICLE 4
INTENTIONALLY DELETED
 
ARTICLE 5
INTENTIONALLY DELETED
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 6
REDEMPTION AND REPAYMENT BY THE CORPORATION
 
6.1 
Right of Redemption

 
Prior to the date that is one year from the Issuance Date, the Corporation may
not redeem all or any portion of this Debenture without the express written
consent of the Holder and in accordance with the provisions of thisArticle 6. On
or after the date that is one year from the Issuance Date, the Corporation may
redeem or prepay the full Principal Amount outstanding under this Debenture, in
accordance with the provisions of this Article 6 and subject to additional
payment of the Prepayment Penalty Amount.
 
In addition to the Prepayment Penalty Amount, prepayment fees shall be payable
by the Corporation to the Holder in an amount equal to (each a “Prepayment
Fee”):
 
i.  
4% of the portion of any principal amount redeemed or repaid hereunder on or
after the Issuance Date and on or before the first anniversary of the Issuance
Date, payable on the applicable date of redemption or repayment; and

 
ii.  
2% of the portion of any principal amount redeemed or repaid hereunder after the
first anniversary of the Issuance Date and on or before the Maturity Date then
in effect, payable on the applicable date of redemption or repayment.

 
The Corporation acknowledges and agrees that the Prepayment Fees provided above
are intended to be fair and reasonable approximations of damages to the Holder
for redemption or repayment and any such Prepayment Fees are not intended to be
penalties.
 
6.2 
Notice of Redemption by Corporation

 
The Corporation may not redeem all or any portion of this Debenture until
twenty-one (21) days after the Holder has provided express written approval of
such redemption requested by the Corporation (or if express written consent is
not required pursuant to Section 6.1, notice of intention to redeem from the
Corporation) including the date of redemption (the “Redemption Date”) and the
amount to be redeemed.
 
6.3 
Debenture Due on Redemption Date

 
Upon approval (or notice, as applicable) having been provided pursuant to
Section 6.2, the portion of this Debenture so called for redemption shall
thereupon be and become due and payable on the Redemption Date, in the same
manner and with the same effect as if it were the Maturity Date, and from and
after such Redemption Date, if the moneys necessary to redeem this Debenture
shall have been paid to the Holder as hereinafter provided, this Debenture shall
not be considered as outstanding to the extent of the Principal Amount redeemed
and interest on the Principal Amount so redeemed shall cease to accrue after the
Redemption Date (subject to the Prepayment Penalty Amount and Prepayment Fees).
 
 
15

--------------------------------------------------------------------------------

 
 
6.4 
Surrender of Debenture

 
(a)  
If all or any portion of the Principal Amount shall become payable by redemption
or otherwise before the Maturity Date, the Holder shall surrender this Debenture
for cancellation, the Corporation nevertheless paying the interest accrued and
unpaid thereon.

 
(b)  
If this Debenture is called for redemption in part only, upon surrender of this
Debenture for payment, the Holder shall be entitled to receive, without expense
to the Holder, a new Debenture for the unredeemed part of the Debenture so
surrendered and the Corporation shall execute and deliver such new Debenture in
accordance with the instructions of the Holder.

 
(c)  
If this Debenture is not surrendered in accordance with this Section 6.4 and the
amount required to be paid pursuant to Section 6.3 is paid, to the extent of
such redemption amount, this Debenture shall thereafter not be considered as
outstanding hereunder, and the Holder shall have no right in respect thereof.

 
ARTICLE 7
COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
 
7.1 
Representations and Warranties

 
The Corporation represents and warrants to the Holder as follows:
 
(a)  
the Corporation is a corporation duly organized, legally existing and in good
standing under the laws of the State of Nevada and is duly authorized to do
business in each other jurisdiction where a failure so to qualify would have a
materially adverse effect on the business or operations of the Corporation;

 
(b)  
the Corporation is duly authorized and empowered to execute, deliver and perform
its obligations under this Debenture and all action on the part of the
Corporation for the due execution, delivery and performance by the Corporation
of this Debenture has been duly and effectively taken; and

 
(c)  
this Debenture constitutes valid and binding obligations of the Corporation,
enforceable in accordance with their terms (except that such enforcement may be
subject to any applicable bankruptcy, insolvency or similar laws generally
affecting the enforcement of creditors’ rights and that specific performance and
other equitable remedies are subject to the discretion of the courts before
which such remedies are sought and the provisions of the Interest Act, (Canada).

 
 
16

--------------------------------------------------------------------------------

 
 
7.2 
Covenants

 
The Corporation covenants and agrees with the Holder as follows:
 
(a)  
to forever defend the Charged Property against every person whomsoever lawfully
claiming or attempting to claim the same or any part thereof (subject to
Permitted Encumbrances);

 
(b)  
to pay all monies and perform all obligations hereby secured, together with
other appurtenant charges thereon, in accordance with the terms of this
Debenture;

 
(c)  
to carry on and continuously conduct its business in respect of the Charged
Property in a lawful, efficient, diligent and businesslike manner;

 
(d)  
to keep and maintain proper books of account and records accurately covering all
aspects of the business affairs of the Corporation relating to the Charged
Property and to permit authorized officers, employees or agents of the Holder to
inspect the same during regular business hours;

 
(e)  
to furnish annually to the Holder within one hundred twenty (120) days after the
end of each fiscal year of the Corporation audited financial statements of the
Corporation together with the report of the auditors thereon, where making such
statements publicly available is sufficient to meet this obligation;

 
(f)  
to furnish to the Holder within sixty (60) days after the end of each quarter of
its fiscal year unaudited financial statements of the Corporation for such
quarter prepared in accordance with generally accepted accounting principles,
where making such statements publicly available is sufficient to meet this
obligation;

 
(g)  
to fully pay and discharge as and when the same become due and payable all taxes
(including local improvement rates), rates, duties and assessments that may be
levied, rated, charged or assessed against the Corporation, or the Charged
Property, or any part thereof unless same is being contested in good faith;

 
(h)  
to at all times promptly observe, perform, execute and comply with all
applicable laws, rules, requirements, orders, directions, by-laws, ordinances,
work orders and regulations of every governmental authority and agency whether
federal, provincial, municipal or otherwise, including, without limiting the
generality of the foregoing, those dealing with fire, access, the environment
(whether for its protection, preservation, clean-up or otherwise), toxic
materials or other environmental hazards, public health and safety, and all
private covenants and restrictions affecting the Charged Property or any portion
thereof;

 
(i)  
to give the Holder prompt notice of any Event of Default or of any event which
with notice or lapse of time, or both, would constitute an Event of Default
hereunder;

 
(j)  
to execute such further assurances of the Charged Property as may be reasonably
required (including, without limitation, such required additional security
documents or related registrations under the laws of any Province of Canada, the
United States of America or any state thereof).

 
 
17

--------------------------------------------------------------------------------

 
 
7.3 
Insurance

 
(a)  
The Corporation covenants that, at all times during the continuation of this
Debenture, it will keep such of the Charged Property that are of an insurable
nature and are of a character usually insured by companies owning or operating
the same or similar premises insured with responsible insurers, against loss, or
damage by fire and other causes customarily insured in respect of similar assets
in Canada. Unless otherwise agreed to in writing by the Holder, the losses under
all such insurances shall be payable firstly to the Holder.

 
(b)  
The Corporation agrees that so long as it remains indebted to the Holder, it
will maintain with reputable insurers third party public liability and property
damage insurance covering all operations of the Corporation within limits of
coverage usually carried by others owning or operating the same or a similar
type and size of business as that being conducted by the Corporation.

 
(c)  
The Corporation will, upon the request of the Holder, deliver to the Holder
certified copies of all policies or contracts of insurance being carried by the
Corporation pursuant to the terms hereof, together with such certificates of
insurance as the Holder may reasonably require and evidence that the premiums on
all such insurance have been paid.

 
(d)  
If the Corporation should fail to take out or maintain all or any of the
insurance required to be carried by the Corporation pursuant to the terms
hereof, the Holder may, but shall not be obligated to, take out some or all of
such insurance and all sums expended by the Holder in effecting such insurance
shall forthwith become due and be payable by the Corporation to the Holder and
until paid shall form part of the principal amount secured hereby.

 
(e)  
In the event of loss under any of the insurance referred to in Section 7.3(a)
hereof, the Holder, at its option, may apply the insurance proceeds on account
of the principal amount secured hereby or may apply the same to rebuilding,
repairing and restoring the Charged Property, or may at its sole discretion
apply the same partly for one purpose and partly for the other purpose.

 
7.4 
Negative Covenants

 
The Corporation shall not, and covenants with the Holder that it will not,
without first obtaining the prior written consent of the Holder:
 
(a)  
sell, exchange, transfer, assign or dispose of any part of the Charged Property,
except in the ordinary and normal course of business of the Corporation as a
seller of pharmaceutical products;

 
(b)  
create or suffer to be created any mortgage, hypothec, lien, charge, encumbrance
or security interest of whatsoever nature upon the Charged Property ranking in
priority to or pari passu with the lien hereof except for Permitted
Encumbrances;

 
 
18

--------------------------------------------------------------------------------

 
 
(c)  
incur or become liable for any indebtedness when it is in default under this
Debenture except short term indebtedness incurred in the ordinary course of
business of the Corporation;

 
(d)  
guarantee the debts, liabilities or obligations of any Person or become the
endorser on any note or other obligation when it is in default under the terms
of this Debenture;

 
(e)  
reduce its capital or redeem, purchase or otherwise retire or pay off any of the
issued and outstanding shares for the time being of the Corporation or repay any
shareholders loans;

 
(f)  
lend money to any officer, director, shareholder or employee;

 
(g)  
make any capital expenditures when it is in default under this Debenture except
such expenditures which may be required to preserve the Charged Property;

 
(h)  
make any distribution to its shareholders or any of them by way of dividend,
other distribution of capital repayment of shareholder loan or otherwise; or

 
(i)  
merge, amalgamate or undertake any plan of arrangement or other corporate
reorganization.

 
7.5 
Defend Charged Property

 
(a)  
The Corporation at its own cost will protect the Charged Property against all
liabilities of any nature, including all claims of workmen or materialmen that
might arise from the administration or operation of any part of the Charged
Property or from the Corporation’s operations; and will pay or cause to be paid
all such liabilities and all charges for labour, materials and equipment
incurred in such administration and operation unless same is being contested in
good faith.

 
(b)  
If a lien hereof, or the title to, or the rights of the Holder in or to the
Charged Property or any part thereof, shall be endangered or shall be attacked
directly or indirectly, or if any legal proceedings are instituted against the
Corporation with respect thereto, the Corporation will promptly give written
notice thereof to the Holder and the Corporation, at its sole cost and expense,
and will diligently cure any defect that may be developed or validly claimed,
and will take all necessary and proper steps for the defence of the title to the
Charged Property and the lien of this Debenture thereon and will take such
action as is reasonably appropriate to the defence of any such legal proceedings
including, but not limited to, the employment of counsel, for the prosecution or
defence of litigation and the release or discharge of claims made against the
title to the Charged Property or the lien of this Debenture.

 
 
19

--------------------------------------------------------------------------------

 
 
7.6 
Supplemental Instruments

 
The Corporation, at its cost and expense, will duly execute and deliver all such
supplementary and corrective instruments and other instruments and assurances as
the Holder may reasonably require in order to render all of the Charged Property
now owned and hereinafter acquired by the Corporation, subject to the specific
lien, charge and Security Interest hereof for the perfection and protection of
the mortgages, liens, charges and assignments created or intended to be created
hereby and the rights conferred or intended to be conferred upon the holder
under this Debenture. The Corporation, at its cost and expense, will cause this
Debenture and all such supplementary and corrective instruments and other
instruments and assurances to be properly filed and re-filed, registered and
re-registered and deposited and re-deposited in such manner, at such offices and
places and at such times and as often as may be required by law or as may be
necessary or desirable to perfect and preserve the mortgage, liens, charges and
assignments created or intended to be created hereby and the rights conferred or
intended to be conferred upon the holder under this Debenture.
 
ARTICLE 8
DEFAULT
 
8.1 
Acceleration of Maturity

 
Upon the happening of any one or more of the following events, namely:
 
(a)  
if the Corporation makes default in payment of any amount due or secured
hereunder or under this Debenture and any such default continues unremedied for
a period of five (5) days after notice of such default is given to the
Corporation by the holder;

 
(b)  
if a decree or order of a court having jurisdiction in the premises is entered
adjudging the Corporation as bankrupt or insolvent under the Bankruptcy and
Insolvency Act (Canada) or any other bankruptcy, insolvency or analogous laws,
or issuing sequestration or process of execution against, or against any
substantial part of the property of, the Corporation, or appointing a receiver
of, or of any substantial part of the property of, the Corporation or ordering
the winding-up or liquidation of its affairs, and any such decree or order
continues unstayed and in effect for a period of seven (7) days;

 
(c)  
if a resolution is passed for the winding-up or liquidation of the Corporation
except in the course of carrying out or pursuant to a transaction in respect of
which the conditions of Section 10.1 are duly observed and performed or if the
Corporation institutes proceedings to be adjudicated a bankrupt or insolvent, or
consents to the institution of bankruptcy or insolvency proceedings against it
under the Bankruptcy and Insolvency Act (Canada) or any other bankruptcy,
insolvency or analogous laws, or consents to the filing of any such petition or
to the appointment of a receiver of, or of any substantial part of the property
of, the Corporation or makes a general assignment for the benefit of creditors,
or admits in writing its inability to pay its debts generally as they become due
or takes corporate action in furtherance of any of the aforesaid purposes;

 
(d)  
if the Corporation shall neglect to observe or perform any covenant or condition
contained in this Debenture on its part to be observed or performed and, after
notice in writing has been given by the holder to the Corporation specifying
such default and requiring the Corporation to put an end to the same and the
Corporation shall fail to cure such default within a period of fifteen (15)
days, unless the Holder (having regard to the subject matter of the default)
shall have agreed to a longer period, and in such event, within the period
agreed to by the holder; and

 
(e)  
a custodian, liquidator, receiver, receiver and manager, receiver-manager or
trustee or any other person with similar powers being appointed for the
Corporation or for any property of the Corporation;

 
(f)  
any event or circumstance occurring which is determined by the Holder to
constitute a Material Adverse Effect;

 
then in each and every such event the Holder may by notice in writing to the
Corporation declare the Principal Amount of this Debenture then outstanding and
all other monies outstanding or secured hereunder to be due and payable and the
same shall forthwith become immediately due and payable to the holder of this
Debenture, anything therein or herein to the contrary notwithstanding, and
subject to the other terms hereof, the Corporation shall forthwith pay to the
Holder the Principal Amount of and such other monies from the date of the said
declaration until payment is received by the Holder. Such payment when made
shall be deemed to have been made in discharge of the Corporation’s obligations
hereunder, and any monies so received by the Holder shall be applied in the
manner provided in this section.
 
8.2 
Enforcement by the Holder

 
(a)  
In the event the Corporation shall fail to pay to the Holder, forthwith after
the same shall have been declared to be due and payable under Section 8.1, the
principal of and interest on this Debenture then outstanding, together with any
other amounts due hereunder, the Holder may in its discretion, proceed in its
name to obtain or enforce payment of the Principal of and interest on this
Debenture then outstanding together with any other amounts due hereunder by such
proceedings authorized by this Debenture or by law or equity as the Holder shall
deem expedient.

 
(b)  
The Holder shall be entitled and empowered, either in its own name or as trustee
of an express trust, or as attorney-in-fact for the Holder, or in any one or
more of such capacities, to file such proof of debt, amendment of proof of debt,
claim, petition or other document as may be necessary or advisable in order to
have the claims of the holder of this Debenture allowed in any insolvency,
bankruptcy, liquidation or other judicial proceedings relative to the
Corporation or its creditors or relative to or affecting its property.

 
 
20

--------------------------------------------------------------------------------

 
 
(c)  
In the event the security hereby constituted shall have become enforceable, then
the Holder, in its discretion and subject to Permitted Encumbrances, may enter
upon and/or take possession of the Charged Property or any part thereof and may
in the like discretion sell, call in, collect and convert into money the same or
any part thereof with full power to sell any of the Charged Property either
together or in parcels and either by public auction or private contract and
either for a lump sum or for a sum payable by instalments or for a sum on
account and a mortgage or charge for the balance and with full power upon every
such sale to make any special or other stipulations as to title or evidence of
commencement of title or otherwise which the Holder shall deem proper and with
full power to buy in or rescind or vary any contract for sale of the said
premises or any part thereof and to resell the same without being responsible
for any loss which may be occasioned thereby and with full power to compromise
and effect compositions and for the purposes of the aforesaid, or any of them,
to execute and do all such assurances and things as it shall think fit.

 
(d)  
Upon any such sale, calling-in, collection or conversion as aforesaid, the
receipt of the Holder for the purchase money of the premises sold and for any
other monies paid to it shall effectually discharge the purchaser or purchasers
or other person or persons paying the same there from and from being concerned
to see to the application or being answerable for the loss or misapplication
thereof. Any such sale, calling-in, collection or conversion shall be a
perpetual bar, both in law and in equity, against the Corporation and all other
persons claiming the Charged Property sold or any part thereof by, through or
under the Corporation.

 
(e)  
The Holder shall hold and apply monies which arise from any sale, calling-in,
collection or conversion against the principal amount and other monies which are
secured hereby in such order and to such indebtedness of the Corporation to the
Holder as the Holder may determine in its sole and absolute discretion from time
to time and as prescribed by law.

 
(f)  
The Holder shall out of the rents and profits and income of the Charged
Property, pay and discharge the expenses incurred in and about the carrying on
and management of the assets or in the exercise of any of the powers under the
last preceding clauses hereof or otherwise in respect of the premises and all
outgoings which it shall think fit to pay and shall pay and apply the residue of
the said rents, profits, income and monies in the same manner as is hereinbefore
provided.

 
(g)  
Subject to the rights of the holder of Permitted Encumbrances, the Holder at any
time after the security hereby constituted becomes enforceable may, by writing
appoint or a court of competent jurisdiction, on application of the Holder, may
appoint a receiver (which term when used herein includes a receiver, receivers
or a receiver-manager) of the Charged Property or any part thereof and remove
any receiver or receivers or receiver-manager so appointed and appoint another
in his stead and the following provisions shall have effect:

 
 
21

--------------------------------------------------------------------------------

 
 
(i)  
Such appointment may be made either before or after the Holder shall have
entered into or taken possession of the Charged Property or any part thereof;

 
(ii)  
Such receiver may be vested by the Holder with such powers and discretions as
the Holder may think expedient;

 
(iii)  
Unless otherwise directed by the Holder, such receiver may exercise all the
powers and authorities vested in the holder by this Debenture;

 
(iv)  
Such receiver shall, in the exercise of his powers, authorities and discretions,
conform to the regulations and directions from time to time made and given by
the Holder;

 
(v)  
The Holder may from time to time fix the remuneration of such receiver and
direct payment thereof out of the Charged Property;

 
(vi)  
The Holder may from time to time and at any time require any such receiver to
give security for the due performance of his duties as such receiver and may fix
the nature and the amount of the security to be so given, but the Holder shall
not be bound in any case, to require any such security;

 
(vii)  
Save so far as otherwise directed by the Holder, all monies from time to time
received by such receiver shall be paid in trust for and over to the Holder;

 
(viii)  
The Holder may pay over to such receiver, any monies constituting part of the
Charged Property to the intent that the same may be applied for the purposes
hereof by such receiver, and the Holder may from time to time determine what
funds the receiver shall be at liberty to keep in hand with a view to the
performance of his duties as such receiver; and

 
(ix)  
The receiver shall be the agent of the Corporation and the Corporation shall be
solely responsible for his acts and defaults (including negligence, misconduct
or misfeasance on the part of any such receiver) and for his remuneration.

 
(h)  
The receiver appointed hereunder by the Holder may be any person and the Holder
may appoint another or others in his or their stead.

 
(i)  
The rights and powers conferred herein, in regard to appointment and powers of
the receiver, are in supplement to and not in substitution for any tights or
powers the Holder may from time to time have as the holder of this Debenture and
every such receiver may, in the discretion of the holder, be vested with all or
any of the rights and powers of the Holder.

 
 
22

--------------------------------------------------------------------------------

 
 
(j)  
After the security hereby created shall have become enforceable and the holder
shall have determined or become bound to enforce the same, the Corporation will
from time to time, and subject to Permitted Encumbrances, execute and do all
such assurances and things as the Holder may reasonably require for facilitating
the realization of the Charged Property and for exercising all the powers,
authorities and discretions hereby conferred upon the Holder and for confirming
to any purchaser of any of the Charged Property, whether sold by the Holder
hereunder or by judicial proceedings, the title to the property so sold, and
that it will give all notices and directions which the registered Holder hereof
may consider expedient; provided that for said purposes the Corporation does
hereby irrevocably appoint the Holder to be the attorney of the Corporation in
the name and on behalf of it to execute and do any deeds, transfers,
conveyances, assignments, assurances and things which the Corporation ought to
execute and do under the covenants and provisions herein contained, and
generally, to use the name of the Corporation in the exercise of all or any of
the powers hereby conferred on the Holder.

 
(k)  
The Holder shall not nor shall any receiver as aforesaid by reason of the Holder
or such receiver entering into possession of the Charged Property or any part
thereof be liable to account as mortgagee in possession or for anything or be
liable for any loss upon realization or for any default or omission for which a
mortgagee in possession might be liable.

 
8.3 
Application of Monies by Holder

 
Except as herein otherwise expressly provided any monies received by the Holder
from the Corporation pursuant to the foregoing provisions of this Article, or as
a result of legal or other proceedings or from any trustee in bankruptcy or
liquidator of the Corporation, shall be applied, together with any other monies
in the hands of the Holder available for such purpose, as follows:
 
(a)  
first, of the principal of and accrued and unpaid interest and interest on
amounts in default on this Debenture which shall then be outstanding in the
priority of principal first and then accrued and unpaid interest and interest on
amounts in default unless otherwise directed by extraordinary resolution and in
that case in such order or priority as between principal and interest as may be
directed by such resolution; and

 
(b)  
second, in payment of the surplus, if any, of such monies to the Corporation or
its assigns.

 
8.4 
Remedies Cumulative

 
No remedy herein conferred upon or reserved to the Holder is intended to be
exclusive of any other remedy, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
existing or hereafter to exist by law or by statute.
 
 
23

--------------------------------------------------------------------------------

 
 
8.5 
Judgment Against the Corporation

 
The Corporation covenants and agrees with the Holder that, in case of any
judicial or other proceedings to enforce the rights of the Debenture holder,
judgment may be rendered against it in favour of the Debenture holder for the
Debenture holder, for any amount which may remain due in respect of this
Debenture and the interest thereon and any other monies owing hereunder.
 
8.6 
Immunity of Shareholders and Others

 
The Debenture holder hereby waives and release any right, cause of action or
remedy now or hereafter existing in any jurisdiction against any past, present
or future incorporator, shareholder, director or officer of the Corporation or
of any successor Corporation for the payment of the principal of or interest on
any of this Debenture or on any covenant, agreement, representation or warranty
by the Corporation herein.
 
ARTICLE 9
SATISFACTION AND DISCHARGE
 
9.1 
Cancellation and Destruction

 
This Debenture shall forthwith after payment thereof be delivered to the
Corporation and cancelled by it.
 
ARTICLE 10
SUCCESSOR CORPORATIONS
 
10.1 
Certain Requirements

 
The Corporation shall not enter into any transaction (including by way of
reconstruction, re-organization, consolidation, amalgamation, merger,
liquidation, transfer, sale or otherwise) whereby all or substantially all of
its undertaking, property and assets would become the property of any other
person, or, in the case of any such amalgamation, of the continuing corporation
resulting there from, unless:
 
(a)  
such other person or continuing corporation (herein called “Successor
Corporation”) is a corporation incorporated under the laws of Nevada, USA.

 
(b)  
the Successor Corporation shall execute, prior to or contemporaneously with the
consummation of such transaction, such instruments, if any, as are, in the
opinion of the Corporation, with the advice of Counsel, necessary or advisable
to evidence the assumption by the Successor Corporation of liability for the due
and punctual payment of all this Debenture, interest thereon and all other
monies payable hereunder, the covenant of the Successor Corporation to pay the
same and the agreement of the Successor Corporation to observe and perform all
the covenants and obligations of the Corporation under this Debenture;

 
 
24

--------------------------------------------------------------------------------

 
 
(c)  
such transaction, in the opinion of the Corporation, with the advice of Counsel,
shall be upon such terms as to substantially preserve and not impair any of the
rights and powers of the holder hereunder; and

 
(d)  
no condition or event shall exist in respect of the Successor Corporation at the
time of such transaction or after giving full effect thereto which constitutes
or would constitute an Event of Default hereunder;

 
provided however, that the provisions hereof shall not apply in respect of any
reorganization, reconstruction, amalgamation, merger, liquidation, transfer,
sale or otherwise, involving the Corporation and its Subsidiaries whereby there
is no effective change in control or effective change in ownership of the
assets, undertakings and property of the Corporation or its Subsidiaries.
 
10.2 
Vesting of Powers in Successor

 
Whenever the conditions of Section 10.1 have been duly observed and performed
the Successor Corporation shall possess and from time to time may exercise each
and every right and power of the Corporation under this Debenture in the name of
the Corporation or otherwise and any act or proceeding by any provision of this
Debenture required to be done or performed by any director or officer of the
Corporation may be done and performed with like force and effect by the
directors or officers of such Successor Corporation.
 
ARTICLE 11
NOTICES
 
11.1 
Notice to Corporation

 
Any notice to the Corporation under the provisions of this Debenture shall be
valid and effective if given in writing and, within normal business hours,
either personally delivered, sent by prepaid registered or receipted mail, sent
by same day or next day courier or sent by telecopier to the Corporation at 3500
boulevard De Maisonneuve West, Suite 1600
 
Westmount, QC H3Z-3C1, Canada . Any notice sent by registered and receipted mail
or by courier or given by personal delivery shall be deemed to be received on
the date of delivery and any notice sent by telecopier shall be deemed to be
received on the day of sending the telecopy. The Corporation may from time to
time notify the Holder in writing of a change of address which thereafter, until
changed by like notice, shall be the address of the Corporation for all purposes
of this Debenture.
 
11.2 
Notice to Debenture Holder

 
All notices to be given hereunder with respect to this Debenture shall be deemed
to be validly given to the Holder if sent by mail, postage prepaid, by letter or
circular addressed to the Holder at its post office addresses appearing in any
of the registers hereinbefore mentioned and shall be deemed to have been
effectively given three days following the day of mailing. Accidental error or
omission in giving notice or accidental failure to mail notice to the Debenture
holder or the inability of the Corporation to give or mail any notice due to
anything beyond the reasonable control of the Corporation shall not invalidate
any action or proceeding founded thereon.
 
Any notice given to the Debenture holder by mail shall be deemed to have been
given on the day of mailing. Any notice given to Debenture holder by personal
delivery shall be deemed to have been given on the date of delivery.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE 12
FORMAL DATE
 
12.1 
Formal Date

 
For the purpose of convenience this Debenture may be referred to as bearing the
formal date of December 5, 2013, irrespective of the actual date of execution
hereof.
 
ARTICLE 13
SECURITY FOR PAST, PRESENT AND FUTURE INDEBTEDNESS
 
13.1 
Security

 
The mortgages, pledges and charges created herein shall take effect forthwith
upon the execution hereof and shall secure any and all indebtedness or
obligations now or hereafter owing by the Corporation to the holder of this
Debenture hereunder and provided further, without restricting the generality of
the foregoing, the indebtedness and obligations secured by the mortgages,
pledges and charges created herein shall include the following:
 
(a)
any sums advanced by the Debenture holder to the Corporation or expenses or
costs or obligations incurred by the Holder, which are made or incurred pursuant
to, or permitted by, the terms hereof, from the date of the advances or the
incurring of such expenses or costs until reimbursed; and

 
(b)
any extensions or renewals of all such indebtedness or obligations described
herein.

 
13.2 
Charged Property

 
In consideration of the premises herein contained and one ($1.00) dollar paid by
the Holder to the Corporation, the receipt and sufficiency whereof is hereby
acknowledged, and to secure the due payment of the Principal Amount of this
Debenture from time to time issued and certified hereunder and all other monies
or obligations, if any, from time to time owing to the Debenture holder on the
security of this Debenture and the due performance of the obligations of the
Corporation herein contained, and subject to the Permitted Encumbrances, the
Corporation hereby grants, assigns, transfers, mortgages, pledges and charges as
and by way of a fixed and floating charge to and in favour of the Holder, all of
the undertaking, property and assets of the Corporation, both present and future
of whatsoever nature including, without restricting the generality of the
foregoing:
 
 
26

--------------------------------------------------------------------------------

 
 
(a)
all intellectual property used in connection with the Pure Intellectual Property
(“Pure”) (as defined below)

 
(b)
all assets related to 0789717 B.C. Ltd. (Pure Pharmacy #4) and 0856573 B.C. Ltd.
Pure Pharmacy #5) and any other Pure stores acquired from the use of proceeds of
the Debenture.

 
(c)
all assets related to the registration, promotion, if any, marketing,
distribution and/or sale of the Products including, but not limited to, all
marketing plans, market research, studies, reports, sales materials, reprints,
brochures, package inserts, and other scientific and medical information
regarding the Products, detail aids, journal ads, films, artwork, mechanicals,
and other marketing literature;

 
(a)
fixed assets, machinery, equipment, fixtures, furniture, furnishings, vehicles,
material handling equipment, scales, implements, parts, tools, spare parts and
leasehold improvements owned or used or held by the Seller, including, without
limitation, any which are in storage or in transit, and other tangible property
and facilities used by the Seller;

 
(b)
all of the accounts receivable of the Seller;

 
(c)
all inventory and supplies ofthe business including, without limitation, all
finished goods, packaging and raw material inventory;

 
(d)
the prepaid expenses or deposits of the business;

 
(e)
all computer hardware and software owned by the Seller and all rights of the
Seller under leases of such computer hardware and software, including all rights
under licenses and other agreements relating thereto;

 
(f)
all the contracts which relate to the business of the Seller;

 
(h)
all right, title and interests of the assets;

 
(i)
the real property including, without limitation, all furnishings, fixtures,
leasehold improvements and any other fixed assets pertaining to the business of
the Seller;

 
(j)
the goodwill of the Seller relating to the business of the Seller;

 
(k)
all the books and records of the Seller;

 
(l)
subject to the terms and conditions of a license agreement, all right, title and
interest of the Seller in and to the “Pure” name in any manner whatsoever
including, without limitation, in association with vitamins, minerals, dietary
and nutritional supplements, analgesic, generic, OTC and other products of like
nature, together with all goodwill associated therewith, as well as all other
trade-marks (including all advertising and promotion materials, artwork and
printing plates related to such trademarks), trade names, product brand names,
product registrations, research and development undertakings, formulae,
manufacturing and testing specifications, know-how, inventions and trade secrets
and other intangible assets otherwise necessary in the ordinary course of
business for the “Pure” name, and all other intellectual property of any nature
or kind whatsoever relating to the business of the Seller;

 
(m)
to the extent transferable, all permits, licences, registrations, certifications
and qualifications relating to the business of the Seller required by any
governmental authority; and

 
(n)
to the extent transferable, all warranty and service rights against
manufacturers or suppliers relating to any of the Assets;

 
 
27

--------------------------------------------------------------------------------

 
 
(all of such undertaking, property, assets and collateral as described in this
clause herein collectively called the “Charged Property”), provided that the
holders shall hold the Charged Property subject to (but without incurring any
liability under) all terms and provisions of any existing agreements and other
instruments relating thereto and to all Permitted Encumbrances.
 
13.3 
Exceptions

 
The Corporation shall not, without the prior consent of the holder first had and
obtained, be at liberty to and shall not, subject to Permitted Encumbrances,
create or incur or suffer to be created or incurred any mortgage, pledge,
hypothec, lien, charge, encumbrance, assignment or other security of any kind
whatsoever upon the Charged Property or any part thereof ranking or purporting
to rank in priority or pari passu to this Debenture or the charges created and
secured hereby, sell, assign, transfer, lease or otherwise dispose of the
Charged Property or any part thereof otherwise than in the ordinary course of
business of the Corporation; provided always that the last day of the term of
any lease, verbal or written, or any agreement therefor, now held or hereafter
acquired by the Corporation or any renewal thereof, is hereby and shall be
excepted out of the mortgage, pledge and charge created hereby or by any other
instrument supplemental hereto and does not and shall not form part of the
Charged Property, but the Corporation shall stand possessed of the reversionary
interest remaining in the Corporation of any leasehold interest forming part of
the Charged Property, upon trust to assign and dispose thereof as the Holder
shall direct, and upon any sale of a leasehold interest or any part thereof, the
Holder, for the purposes of vesting the aforesaid reversionary interest of any
such term or any renewal thereof in any purchaser or purchasers thereof shall be
entitled by deed or writing to appoint such purchaser or purchasers or any other
person or persons a new trustee or trustees of the aforesaid reversion in the
place of the Corporation and to vest the same accordingly in the new trustee or
trustees so appointed, freed and discharged from any obligation respecting the
same.
 
13.4 
Intentionally Deleted

 
13.5 
Obligation to Pay

 
Nothing contained in this Debenture, is intended to or shall impair, as between
the Corporation, its creditors, and the holders, the obligation of the
Corporation, which is absolute and unconditional, to pay to the holders the
principal amount and other indebtedness and obligations of the Corporation to
the holders hereunder as and when the same shall become due and payable in
accordance with the terms hereof, or affect the relative rights of the holders,
nor shall anything herein prevent the Holder, from exercising all remedies
otherwise permitted by applicable law or equity under this Debenture.
 
 
28

--------------------------------------------------------------------------------

 
 
13.6 
Defeasance

 
Upon payment by the Corporation to the Holder of the Principal Amount of the
Debenture and all other money secured hereby and the satisfaction of all
obligations secured hereunder and provided the security herein constituted shall
not have become enforceable, then the Charged Property shall revert and revest
in the Corporation without any release, acquittance, reconveyance, re-entry or
other act or formality whatsoever, but the Holder shall nevertheless, within
fifteen (15) days of being requested in writing by the Corporation to do so,
deliver up this Debenture to the Corporation and execute, acknowledge or deliver
to the Corporation a full release and reconveyance of the Charged Property or
such parts thereof as shall not have been disposed under the powers herein
contained and such further and other documents reasonably requested by the
Corporation.
 
13.7 
Partial Release

 
No postponement or partial release or discharge of the mortgage, lien and charge
created under and secured by this Debenture in respect of all or any part of the
Charged Property shall in any way operate or be construed so as to release and
discharge the security hereby constituted in respect of the Charged Property
except as herein specifically provided, or so as to release or discharge the
Corporation from its liability to the holders to fully pay and satisfy the
principal amount of the Debentures and all other monies due or remaining unpaid
by the Corporation to the Holder from time to time as provided herein.
 
13.8 
Proviso for Possession Until Default

 
Until the security hereby created shall become enforceable and the Holder shall
have determined to enforce the same, the Corporation shall be permitted in the
same manner and to the same extent as if this Debenture had not been executed,
but subject to the express terms hereof, to possess, operate, manage, use and
enjoy its Charged Property in the ordinary course of business of the Corporation
and for the purpose of carrying on the same, and for such purpose, to take and
use the rents, income, profits and issues thereof, including dividends, profits
and interest upon or in respect of any shares, bonds or other securities, claims
and demands in judgment or otherwise at any time forming part of the Charged
Property.
 
 
29

--------------------------------------------------------------------------------

 
 
TRANSFER FORM
 
FOR VALUE RECEIVED the undersigned sells, assigns and transfers unto
 

   
(Please print or typewrite name assignee)
         
(Please print or typewrite address of assignee)
                 



the within Debenture (or USD$_______ Principal Amount thereof*) of Vansen Pharma
Inc. and hereby irrevocably constitutes and appoints
_______________________________________
(Please leave blank for individual holders)
 
the attorney to transfer the said Debenture on the registers of the Corporation,
with full power of substitution.
 
*If less than all the Debentures represented by this Debenture Certificate are
being transferred, the Debenture Certificate representing those Debentures not
transferred will be registered in the name appearing on the face of this
Debenture Certificate and such certificates (please check one):
 
(a) ______ should be sent by first class mail to the following address:
 

     

 
(b) ______ should be held for pick up at the office of the lat which this
Debenture Certificate is deposited.
 
DATED the _____ day of _____________, 20__.
 

     
Signature Guaranteed
 
(Signature of Debenture holder or Authorized Representative)
               
(Signature of Debenture holder or Authorized Representative)
               
Print Full Name of Debenture holder or Authorized Representative
               
Print Full Address
               
Daytime Telephone Number



 
30

--------------------------------------------------------------------------------

 
 
Instructions:
 
1. Signature of the Debenture holder must be the signature of the person
appearing on the face of this Debenture Certificate.
 
2. If this Transfer Form is signed by a trustee, executor, administrator,
curator, guardian, attorney, officer of a corporation or any person acting in a
judiciary or representative capacity, the certificate must be accompanied by
evidence of authority to sign satisfactory to the Corporation.
 
3. THE SIGNATURE ON THIS FORM MUST BE GUARANTEED BY A SCHEDULE “A” CANADIAN
CHARTERED BANK/TRUST COMPANY OR A MEMBER OF AN ACCEPTABLE MEDALLION SIGNATURE
GUARANTEE PROGRAM. THE GUARANTOR MUST AFFIX A STAMP BEARING THE ACTUAL WORDS
“SIGNATURE GUARANTEED”
 
4. This Debenture shall only be transferable in accordance with applicable laws.
 
 
 
 
 
 31

--------------------------------------------------------------------------------